Title: From George Washington to Thomas Jefferson, 13 May 1793
From: Washington, George
To: Jefferson, Thomas



Dear Sir,
Philadelphia May 13th 1793.

Sometime last fall I sent to Mr Young transcripts of the accounts respecting the Agriculture of this Country, which I had collected from Gentlemen of the best information on this subject, with whom I was acquainted in the middle States—New York & Virginia.
The account which you had the goodness to draw up was among the number.
I have lately received from Mr Young a letter in reply to mine which accompanied these accounts—in which he makes the observations & queries relative to the Virginia Statement, wch you will find enclosed.
As I wish this matter to be brought before Mr Young in as clear a light as the nature of it will admit—you will oblige me by giving, when convenient, such answers to the queries & such solution of the difficulties stated by him as your knowledge of the subject may enable you to do, that I may give him the most satisfactory information in my power. I am always, with much truth & sincerity—Yr Affecte Servt

Go: Washington

